UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-4630


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MARIO NEIL MURPHY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:01-cr-00115-MR-1)


Submitted:    June 29, 2009                     Decided:    July 16, 2009


Before TRAXLER,      Chief    Judge,   and   KING   and   DUNCAN,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


David L. Hitchens, LAW OFFICE OF DAVID L. HITCHENS, PLLC,
Charlotte, North Carolina, for Appellant.        Gretchen C. F.
Shappert, United States Attorney, Cortney Escaravage, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Mario      Neil     Murphy    appeals        the     district      court’s

judgment revoking his supervised release and sentencing him to

eighteen months’ imprisonment followed by a three-year term of

supervised      release.           On     appeal,        Murphy     challenges       the

revocation,      maintaining       that     the     district      court      erred    in

admitting      unreliable      hearsay    statements       and    that   the    court’s

findings were insufficient to support the revocation.                           Finding

no reversible error, we affirm.

             Murphy first argues that the district court admitted

unreliable hearsay testimony.             Specifically, he asserts that the

district court erred in admitting hearsay statements of Shawn

Harris,   the       alleged    victim,    through    the    testimony      of    police

officers when the Government failed to show the evidence was

reliable and failed to show a need to present hearsay evidence

instead   of    a    live     witness.     In     this    regard,    Murphy     further

maintains that the district court failed to balance Murphy’s

right to confrontation against the Government’s good cause to

deny the right.             Murphy claims that, aside from the hearsay

testimony, there was no evidence presented that he was involved

in the robbery.             The Government responds that the statements

were   admissible       hearsay     because       they     qualified      as    excited

utterances and, in any event, the statements had substantial

indicia of reliability.

                                           2
             The     district       court’s     decision     to        admit    hearsay

evidence     is    reviewed     for   abuse     of   discretion.          See    United

States v. Mohr, 318 F.3d 613, 618 (4th Cir. 2003).                         Supervised

release revocation hearings are informal proceedings in which

the rules of evidence need not be strictly observed.                            Fed. R.

Evid. 1101(d)(3).          While the Federal Rules of Evidence regarding

hearsay do not apply at a supervised release revocation hearing,

a defendant is still afforded some confrontation rights in a

revocation proceeding.            In Morrissey v. Brewer, 408 U.S. 471

(1972), the Supreme Court held that a defendant must receive a

fair and meaningful opportunity to refute or impeach evidence

against him “to assure that the findings of a parole violation

will    be   based   on    verified    facts.”       Id.   at     484.     Among    the

defendant’s rights in a parole revocation context is “the right

to   confront      and    cross-examine       adverse   witnesses        (unless    the

hearing officer specifically finds good cause for not allowing

confrontation).”          Id. at 489; see also Gagnon v. Scarpelli, 411

U.S.     778,      782     (1973)      (extending       Morrissey         rights     to

probationers).            The   due   process    requirements          recognized    in

Morrissey are incorporated in Fed. R. Crim. P. 32.1(a)(2), which

is applicable to supervised release revocation proceedings.

             We have held that a showing that the hearsay evidence

is     “demonstrably       reliable”     is     sufficient        to     satisfy    the

requirements of Rule 32.1.             United States v. McCallum, 677 F.2d

                                          3
1024,    1026     (4th      Cir.   1982).            We   have     reviewed    the    parties’

briefs     and     the      materials      submitted          in    the   joint      appendix,

particularly          the    transcript      of       the     revocation       hearing,   and

conclude that the hearsay evidence was sufficiently reliable.

Therefore, the district court did not abuse its discretion in

admitting the evidence.

             Last, Murphy argues that the district court’s findings

were insufficient to support the revocation of his supervised

release.     This court reviews the district court’s revocation of

supervised release for abuse of discretion.                               United States v.

Pregent, 190 F.3d 279, 282 (4th Cir. 1999).                            The district court

need only find a violation of a condition of supervised release

by a preponderance of the evidence.                              18 U.S.C. § 3583(e)(3)

(2006).          We    review      for    clear       error        factual    determinations

underlying the conclusion that a violation occurred.                                    United

States v. Carothers, 337 F.3d 1017, 1019 (8th Cir. 2003); United

States v. Whalen, 82 F.3d 528, 532 (1st Cir. 1996).                                     After

reviewing the record, we conclude the district court’s finding

that Murphy committed the violations alleged in the petition is

sufficiently supported.                  Therefore, the court properly revoked

Murphy’s supervised release.

             This        court     will     affirm        a    sentence       imposed   after

revocation of supervised release if it is within the applicable

statutory       maximum      and    is     not       plainly       unreasonable.        United

                                                 4
States v. Crudup, 461 F.3d 433, 437, 439-40 (4th Cir. 2006).

Murphy does not challenge the specific sentence imposed by the

district   court       upon    revocation    of   supervise    release,     and

therefore, he has waived that issue.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with    oral    argument    because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                       5